Citation Nr: 0926132	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for alcoholic 
hepatitis.  

5.  Entitlement to an initial compensable rating for left 
pulmonary nodule.

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  





REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of service connection for sinusitis and 
entitlement to a rating in excess of 10 percent for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A respiratory disability including bronchitis is not 
attributable to service.   

2.  The Veteran does not have bilateral hearing loss 
disability as contemplated by 38 C.F.R. § 3.385 which is 
attributable to service or present within one year of 
separation from service.



3.  Bilateral tinnitus is not attributable to service.  

4.  The Veteran has alcoholic hepatitis due to alcohol abuse; 
the claim of service connection was filed after October 31, 
1990.

5.  The left pulmonary nodule has not been shown by competent 
evidence to have resulted in impairment of pulmonary 
function.


CONCLUSIONS OF LAW

1.  A respiratory disability including bronchitis was not 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for alcoholic hepatitis is not 
warranted.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.301 (2008).

5.  The criteria for a compensable disability rating for left 
pulmonary nodule are not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.97, Diagnostic Code 6820, 
6899 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in December 2004 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, with respect to the claim for a higher rating for 
service-connected left pulmonary nodule, the claimant is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied as to the 
rating issue.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating for her left 
pulmonary nodule and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

With regard to the claim for a higher initial rating, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, identified private medical 
records, and Social Security Administration records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations which included 
examination of the claimant and a review of the pertinent 
medical records.  The opinions contained therein are 
supported in the record.  38 C.F.R. § 3.159(c)(4).  Thus, 
these examinations were adequate.  The records satisfy 
38 C.F.R. § 3.326.  Further, there is no objective evidence 
indicating that there has been a material change in the 
service-connected respiratory disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examinations in this case, as noted, are adequate upon which 
to base a decision.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while a veteran is competent to 
report what comes to him or her through the senses, a veteran 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the Veteran is competent to report that she has 
difficulty hearing and ringing in her ears.  However, she is 
not competent to report that she has a certain level of 
hearing impairment as measured in Hertz nor is she competent 
to provide an etiological nexus between any current hearing 
impairment and/or tinnitus and service as such assessments 
are not simple in nature.  Likewise, she is not competent to 
diagnose bronchitis or to provide a nexus between a lung 
disorder and service.  See Jandreau.  Thus, the Veteran's lay 
assertions are not competent or sufficient in this regard.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  




Bronchitis

The Veteran was treated during service in October and 
November 1999 for bronchitis.  In November 1999, x-rays were 
taken which revealed left lung base opacity which probably 
represented a granuloma.  On her separation examination, the 
Veteran denied having shortness of breath, pain or pressure 
in the chest, or chronic cough.  Physical examination 
revealed normal lungs and chest.  

Post-service, private medical records show that the Veteran 
complained of having a cough from November 2001 to January 
2002.  She was evaluated for pneumonia versus bronchitis.  A 
specific diagnosis was not made of either lung impairment.  
X-rays revealed the granuloma which had been shown during 
service, but there was no suspicious interval change. The 
Veteran was afforded a computerized tomography (CT) of the 
chest which revealed evidence of old granulomatous disease 
(the calcified nodule in the left lower lobe), but no active 
disease of the lungs.  

In January 2005, the Veteran was afforded a VA examination.  
The claims file was reviewed.  The inservice bronchitis 
treatment and diagnosis was noted.  Physical examination was 
performed and x-rays were taken.  It was indicated that there 
was no active cardiopulmonary process.  A small round density 
in the posterior left lung base was consistent with a 
calcified granuloma.  The diagnoses were left pulmonary 
nodule; deviated septum which had been corrected; and 
intermittent reversible airways disease.  The examiner stated 
that the Veteran had not had asthmatic treatment or treatment 
for reversible airways disease until considerably after 
service commitment.  The examiner opined that the Veteran 
less likely as not has a current respiratory condition that 
is related to bronchitis treated in service.  The findings 
pertinent to the left lung nodule may have developed in 
service and remained unchanged and was essentially a benign 
healed scar.  

The Veteran is service-connected for the left pulmonary 
nodule.  With regard to bronchitis, there is no current 
diagnosis and the currently diagnosed reversible airways 
disease is not related to service.  The Board attaches 
significant probative value to the VA opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In the absence of proof of a present disability, bronchitis, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  As noted the probative evidence 
establishes that the current diagnosis, reversible airways 
disease, is not attributable to service.

Accordingly, service connection is denied.  


Bilateral Hearing Loss and Tinnitus

The Veteran currently reports that she has hearing loss.  
Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
her current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

On entrance examination in January 1999, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
0
0
0
0

In March 1999, the Veteran's hearing was evaluated three 
times.  On the first test, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
20
20
20
0
0



On the second test, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
30
25
LEFT
35
40
25
20
20

On the third test, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
5
LEFT
25
30
10
5
5


In December 2000, at the time of her separation examination, 
the Veteran indicated that she had hearing loss.  On 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
20
20
20
0
0

The examiner noted that hearing was within normal limits.  In 
addition, the examiner indicated that there was no tinnitus.  

In order to ascertain if the Veteran has bilateral hearing 
loss, the Veteran was afforded a VA examination in April 
2009.  On the audiological evaluation, puretone 


thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
15
15
LEFT
30
25
15
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner indicated that the Veteran had normal hearing 
sensitivity and excellent speech recognition in the right ear 
and mild low frequency hearing loss and excellent speech 
recognition in the left ear.  The claims file was reviewed 
and the examiner noted that hearing was within normal limits 
on entrance and exit examinations.  In addition, the Veteran 
did not have tinnitus.  Based on a review of the records and 
the current evaluation, the examiner opined that it was not 
likely that any current hearing loss and tinnitus were 
related to service.  

During service, the Veteran exhibited bilateral hearing loss 
within the meaning of 38 C.F.R. § 3.385 on one occasion; 
however, hearing returned to within normal limits thereafter.  
The Veteran does not currently have hearing loss as defined 
by 38 C.F.R. § 3.385.  

Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley (Section 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.)

Bilateral hearing loss was not manifest during the one year 
presumptive period after service, and bilateral hearing loss 
within the definition of 38 C.F.R. § 3.385 has not been 
demonstrated post-service.  On the post-service VA 
examination, the specific criteria of 38 C.F.R. § 3.385 are 
not met and the examiner indicated that any current hearing 
impairment was not related to service.  Therefore, the 
Veteran does not have bilateral hearing loss disability as 
contemplated by 38 C.F.R. § 3.385 which is attributable to 
service or present within one year of separation from 
service.  Accordingly, service connection is denied.  

Further, there are no inservice findings of tinnitus.  
Although the Veteran is competent to report that she has 
ringing in her ears, the VA examiner opined that any current 
tinnitus was not related to service.  The examiner's findings 
were based on a review of the records, including the lack of 
any tinnitus present in the service treatment records and the 
specific finding of no tinnitus in December 2000, prior to 
discharge.  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Accordingly, service connection is denied.  


Alcoholic Hepatitis

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of a veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, not the result of abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a).  This claim was 
filed after October 31, 1990. 

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non- prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) the 
Court held that a veteran could receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Court defined "primary" as meaning an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.  In this case, service connection 
has not been established for alcohol abuse acquired as 
secondary to, or as a symptom of, a service-connected 
disability of the Veteran.

The Veteran has a long history of alcohol abuse, often 
characterized as alcoholism.  The Veteran was treated during 
service for this disease.  Post-service, she has continued to 
be treated for this disease and has undergone multiple 
episodes of detoxification.  Unfortunately, the medical 
evidence reflects that she has developed alcoholic hepatitis.  
She was initially diagnosed in early 2003, as reflected in 
records from St. John's Mercy Hospital.  The record does not 
reflect that any other disability is etiologically connected 
to the alcoholic hepatitis, other than the alcoholism which a 
VA examiner has characterized as "primary".  See VA 
examination report dated in July 2005.  The pertinent laws 
and regulations clearly establish that alcohol abuse is not a 
disability for which compensation is paid and the alcoholic 
hepatitis is secondary to that alcohol abuse.  Therefore, 
service connection is not warranted.  

Conclusion for Service Connection Claims

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.


Evaluation for Left Pulmonary Nodule

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Diagnostic Code 6820 provides that benign neoplasms of the 
respiratory system are to be rated using an appropriate 
respiratory analogy. 38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for disorders such as 
asbestosis under the general formula for rating interstitial 
lung disease where the evidence shows Forced Vital Capacity 
(FVC) in 1 second of 75 to 80 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating is warranted with FVC of 65 
to 74 percent, or a DLCO (SB) of 56 to 65 percent predicted.  
A 60 percent evaluation requires FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation requires demonstrated evidence of an FVC of less 
than 50 percent of predicted value, or; DLCO (SB) of less 
than 40 percent of predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with cardiac or 
respiratory limitation, or; cor pulmonale (right heart 
failure) or pulmonary hypertension, or; requires outpatient 
oxygen therapy.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

According to Section 4.96, which discusses special provisions 
regarding the evaluation of respiratory conditions, 
coexisting respiratory conditions under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 shall not be combined with 
each other.  Rather, the rating entity must assign a single 
rating under the Diagnostic Code that reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph 
(d) to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state:

(1) PFTs are required to evaluate respiratory conditions 
except: (i) When the results of a maximum exercise 
capacity test are of record and are 20 ml/kg/min or 
less. If a maximum exercise capacity test is not of 
record, evaluation should be based on alternative 
criteria. (ii) When pulmonary hypertension (documented 
by an echocardiogram or cardiac catheterization), cor 
pulmonale, or right ventricular hypertrophy has been 
diagnosed. (iii) When there have been one or more 
episodes of acute respiratory failure. (iv) When 
outpatient oxygen therapy is required.

(2) If the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO 
(SB) test would not be useful or valid in a particular 
case.

(3) When the PFTs are not consistent with clinical 
findings, evaluation should be based on the PFTs unless 
the examiner states why they are not a valid indication 
of respiratory functional impairment in a particular 
case.

(4) Post-bronchodilator studies are required when PFTs 
are done for disability evaluation purposes except when 
the results of pre-bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator 
studies should not be done and states why.

(5) When evaluating based on PFTs, post-bronchodilator 
results are to be used unless the post-bronchodilator 
results were poorer than the pre-bronchodilator results. 
In those cases, the pre- bronchodilator values should be 
used for rating purposes.

(6) When the results of different PFTs (FEV-1, FVC, 
etc.) are disparate (so that the level of evaluation 
would differ depending on which test result is used), 
the test result that the examiner states most accurately 
reflects the level of disability should be used for 
evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned.

The Board further notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung Association/ American 
Thoracic Society Component Committee on Disability 
Criteria recommends testing for pulmonary function after 
optimum therapy.  The results of such tests reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of 
pulmonary function.  Using this standard testing method 
assures consistent evaluations.

See 61 Fed. Reg. at 46,723.

The Veteran was afforded a respiratory examination in June 
2005, as noted above.  It was noted that the Veteran used an 
Albuterol inhaler on an as-needed basis.  She denied having 
hemoptysis, daily productive cough, or discolored sputum 
production.  She had no history of asthma.  She denied having 
paroxysmal nocturnal dyspnea, orthopnea, or exertional 
dyspnea.  Physical examination revealed normal sinus rhythm 
with no murmurs, clicks, gallops, rubs, or enlargement of the 
cardiac silhouette to percussion.  Her thorax was 
symmetrically developed and her lungs were free and clear of 
wheezing and rhonchi, bilaterally.  X-rays revealed the 
presence of the calcified granuloma.  No other nodular 
density was seen in the lungs.  The hemidiaphragms were 
normal in contour and position.  The costophrenic angles were 
sharp with no pleural fluid collection evident.  The 
impression was no active cardiopulmonary process; a small 
round density in the posterior left lung base was consistent 
with calcified granuloma.  

PFTs were performed which were interpreted as being normal.  
The diagnoses were left pulmonary nodule; deviated septum 
which had been corrected; and intermittent reversible airways 
disease.  The examiner stated that the left lung nodule had 
remained unchanged and was essentially a benign healed scar.  

In sum, the left pulmonary nodule has not been shown by 
competent evidence to have resulted in impairment of 
pulmonary function.  The PFT findings on examination were 
normal and did not meet the criteria for a compensable 
rating.  The FVC in 1 second exceeded 100 percent predicted.  
Although the DLCO finding was not listed, the examiner, as 
noted, interpreted the PFT findings as normal; thus the Board 
finds that the absence of this finding does not impact the 
rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left 
pulmonary nodule with the established criteria found in the 
rating schedule for respiratory disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for her disability.  
Indeed, it does not appear from the record that she has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is no persuasive 
evidence in the record which suggests that the disability 
itself markedly impacted her ability to perform her job.  
Moreover, there is no probative evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for bronchitis is denied.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for alcoholic hepatitis is denied.

Entitlement to an initial compensable rating for left 
pulmonary nodule is denied.


REMAND

Sinusitis

The Veteran complained of having sinusitis during service on 
her separation examination.  Although post-service 2004 sinus 
studies were normal, October 2007 VA records reflect a 
diagnosis of chronic sinusitis.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).

The Board finds that the Veteran should be afforded a VA 
examination to determine if her post-service diagnosis of 
chronic sinusitis is etiologically related to service.  


PTSD

The Veteran was afforded a VA PTSD examination in February 
2009.  However, the findings regarding suicidal ideation and 
plans, as well as other symptoms and Global Assessment of 
Functioning, appear inconsistent with findings dated that 
same month in the outpatient record which reflect suicidal 
ideation/plans, as well as possible homicidal ideation.  
These records also reflect that the Veteran was hospitalized 
at St. Joseph's Hospital at that time.  When reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  In addition, the Veteran should be afforded 
another VA examination that takes into consideration these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of all clinical records of 
the Veteran's psychiatric treatment at 
St. Joseph's Hospital from January 2009 
onward.  

2.  Schedule the Veteran for a VA sinus 
examination to determine the nature and 
etiology of any current sinusitis 
disability.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current sinusitis 
disability is related to service, to 
include the complaint of sinusitis on the 
separation examination.  

3.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current extent of her 
service-connected psychiatric disorder, 
PTSD.  The examiner should be provided a 
copy of the rating criteria pertaining to 
the Veteran's PTSD.  All indicated tests 
should be conducted.  The Veteran's 
claims folder must be made available to, 
and reviewed by, the examiner prior to 
the examination.  The report of 
examination should include a detailed 
description of all clinical 
manifestations and should include 
consideration of the records being 
obtained, if possible, from St. Joseph's 
Hospital.  Additionally, if the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion should 
be provided as to whether such 
psychiatric disability is part and parcel 
of the service-connected psychiatric 
disability or if the symptoms of which 
cannot be distinguished from the symptoms 
of the service-connected psychiatric 
disability.  The examiner should comment 
upon the effects of the Veteran's 
service-connected disability on ordinary 
activity and on how the disability 
impairs her functionally.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


